           Case 1:19-cv-00066-SPW-TJC Document 50 Filed 12/02/20 Page 1 of 15



MARK STEGER SMITH
Assistant U.S. Attorney
U.S. Attorney=s Office
2601 2nd Avenue North, Suite 3200
Billings, MT 59101
Phone: (406) 247-4667
Fax: (406) 657-6058
Email: mark.smith3@usdoj.gov

JOHN M. NEWMAN
Assistant U.S. Attorney
U.S. Attorney’s Office
P.O. Box 8329
Missoula, MT 59807
105 E. Pine, 2nd Floor
Missoula, MT 59802
Phone: (406) 829-3336
Fax: (406) 542-1476
Email: john.newman@usdoj.gov

Attorneys for Federal Defendants
United States of America

                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MONTANA
                                        BILLINGS DIVISION
  FRIENDS OF THE CRAZY
  MOUNTAINS, a public land                                       CV 19-66-BLG-SPW-TJC
  organization; MONTANA CHAPTER
  BACKCOUNTRY HUNTERS AND
  ANGLERS, a non-profit organization;
  ENHANCING MONTANA’S                                            FEDERAL DEFENDANTS’
  WILDLIFE AND HABITAT, a public                                 ANSWER TO FIRST
  outreach organization; SKYLINE                                 SUPPLEMENTAL COMPLAINT
  SPORTSMEN’S ASSOCIATION, a
  non-profit organization,


                                                             1
S:\civil\2019v00077\Answer to suppl complaint doc. 47.docx
           Case 1:19-cv-00066-SPW-TJC Document 50 Filed 12/02/20 Page 2 of 15




                       Plaintiffs,

            vs.

  MARY ERICKSON, in her official
  capacity as Forest Supervisor for the
  Custer Gallatin National Forest;
  LEANNE MARTEN, in her official
  capacity as Regional Forester, Region
  One, for the U.S. Forest Service;
  VICKI CHRISTIANSEN, in her
  official capacity as chief of the U.S.
  Forest Service; THE UNITED
  STATES FOREST SERVICE, a
  federal agency; THE UNITED
  STATES DEPARTMENT OF
  AGRICULTURE, a federal
  department,

                       Federal Defendants.


            Comes now the United States, and responds to the allegations in the first

amended complaint using the same paragraph numbering as set forth in the first

amended complaint.

            1.       Paragraph 1 consists of Plaintiffs’ characterization of their claims and

requires no response. To the extent any further response may be deemed required,

deny Plaintiffs are entitled to any relief.

            2.       Admit the four trails are in the Crazy Mountain area and include National

                                                             2
S:\civil\2019v00077\Answer to suppl complaint doc. 47.docx
           Case 1:19-cv-00066-SPW-TJC Document 50 Filed 12/02/20 Page 3 of 15



Forest System lands on the Custer Gallatin National Forest. Otherwise deny.

            3.-6.         Deny.

            7.       The United States denies the allegations in paragraph 7 for lack of

knowledge.

            8. Paragraph 8 consists of a legal conclusion that the Court possesses

jurisdiction.               While the cited statutes can provide jurisdiction, Plaintiffs fail to

establish they are eligible to invoke such statutory provisions in support of their

claims. Pending such demonstration, deny for lack of knowledge.

            9.       Paragraph 9 consists of a legal conclusion that venue is proper. While

            the cited statute governs venue, Plaintiffs fail to establish any factual basis for

the assertion that venue is proper. Pending such demonstration, deny for lack of

knowledge.

            10.        Admit there is a controversy between the parties, deny it is a present

actual dispute capable of being remedied by an order of the Court. Otherwise deny.

            11.        Paragraph 11 consist of legal conclusions, and requires no response. To

the extent any further response may be deemed required, deny.

            12.        Paragraph 12 asserts legal conclusions and requires no response. To the

extent any further response may be deemed required, deny.

            13.-21.            Deny for lack of knowledge.

                                                             3
S:\civil\2019v00077\Answer to suppl complaint doc. 47.docx
           Case 1:19-cv-00066-SPW-TJC Document 50 Filed 12/02/20 Page 4 of 15



            22.        Paragraph 22 consists of a legal conclusion that requires no answer. To

the extent a further response may be deemed required, deny the Forest Service has not

fully complied with the named statutes.

            23.        Deny first sentence for lack of knowledge. Otherwise deny.

            24.        Deny Plaintiffs are entitled to relief or that remedies available under the

operative statutes will diminish Plaintiffs’ purported harms.

            25.        Defendants admit first sentence of paragraph 25. In response to the

second sentence, deny, except to admit Mary Erickson is the Forest Supervisor for the

Custer Gallatin National Forest.

            26.        Defendants admit first sentence of paragraph 26. In response to the

second sentence, deny, except to admit Leanne Marten is the Regional Forester for the

Northern Region (Region One) of the Forest Service.

            27.        Defendants admit first sentence of paragraph 27. In response to the

second sentence, deny, except to admit Vicki Christensen is the Chief of the Forest

Service.

            28.        Admit first sentence. Deny second sentence.

            29.        Admit.

            30.        Admit first sentence. Deny second sentence.

            31.        Admit first sentence. Deny second sentence.

                                                             4
S:\civil\2019v00077\Answer to suppl complaint doc. 47.docx
           Case 1:19-cv-00066-SPW-TJC Document 50 Filed 12/02/20 Page 5 of 15



            32.        Deny for lack of knowledge.

            33.        Defendants admit the allegations in the first and second sentences. Deny

third sentence.

            34.        Defendants deny paragraph 34.

            35.        Defendants deny the first sentence of paragraph 35. In response to the

second sentence, admit the trail was previously known as Trail 115 and is today

referred to as Trail 136.

            36.        Defendants deny paragraph 36.

            37.        Defendants admit the second sentence of paragraph 37. Otherwise deny.

            38.-45.            Defendants deny paragraphs 38-45.

            46.        Defendants admit the third and fourth sentences of paragraph 46.

Otherwise deny.

            47.        Defendants admit paragraph 47.

            48.        Defendants deny the first sentence of paragraph 48. Admit the second

sentence.

            49.        Admit first sentence. Deny second sentence contains a complete and

accurate portrayal of the referenced Forest Service statement.

            50.        Defendants deny the first sentence of paragraph 50 for lack of knowledge.

The second sentence states a legal conclusion and requires no response. To the extent

                                                             5
S:\civil\2019v00077\Answer to suppl complaint doc. 47.docx
           Case 1:19-cv-00066-SPW-TJC Document 50 Filed 12/02/20 Page 6 of 15



a further response may be deemed required, deny for lack of knowledge.

            51.        Defendants deny the first sentence of paragraph 51 for lack of knowledge.

The second sentence purports to characterize a complaint, which speaks for itself and

is the best evidence of its content. Admit the quoted language occurs within the

referenced complaint, but deny the excerpt fully or accurately recaps the allegations.

            52.        Admit Plaintiffs in the referenced case moved for a preliminary

injunction. Otherwise deny for lack of knowledge.

            53.        Paragraph 53 purports to quote a 2007 Forest Service brief and supporting

declaration. Admit the brief and declaration contain the quoted language. Deny the

excerpt fully or accurately depicts the contents of the brief or declaration, which speak

for themselves and are the best evidence of their content.

            54.        Defendants admit the Forest Service made the statements quoted in

paragraph 54, deny the statements were correlated to the routes at issue in this

litigation.

            55.        Defendants admit the Forest Service made the statements quoted in

paragraph 55, deny the statements were correlated to the routes at issue in this

litigation.

            56.        Paragraph 56 purports to quote a 2007 Forest Service brief. Admit the

brief contains the quoted language. Deny the excerpt fully or accurately depicts the

                                                             6
S:\civil\2019v00077\Answer to suppl complaint doc. 47.docx
           Case 1:19-cv-00066-SPW-TJC Document 50 Filed 12/02/20 Page 7 of 15



contents of the brief, which speaks for itself and is the best evidence of its content.

            57.        Paragraph 57 purports to quote a 2007 Forest Service brief and supporting

declaration. Admit the brief and declaration contain the quoted language. Deny the

excerpt fully or accurately depicts the contents of the brief or declaration, which speak

for themselves and are the best evidence of their content.

            58.        Admit first sentence. Deny second and third sentences for lack of

knowledge.

            59.        Deny.

            60.        Defendants deny paragraph 60 for lack of knowledge.

            61.        Paragraph 61 states legal conclusions and requires no response. To the

extent any further response may be deemed required, Defendants deny for lack of

knowledge.

            62.        Deny for lack of knowledge.

            63.        Admit second sentence. Otherwise deny for lack of knowledge.

            64.        Defendants deny paragraph 64 for lack of knowledge.

            65.        Deny paragraph 65 except to admit the Forest Service has been aware of

disputes on these routes.

            66.-69.            Defendants deny paragraphs 66-69.

            70.        Admit.

                                                             7
S:\civil\2019v00077\Answer to suppl complaint doc. 47.docx
           Case 1:19-cv-00066-SPW-TJC Document 50 Filed 12/02/20 Page 8 of 15



            71.        Admit first sentence. Deny second sentence except to admit some

landowners wrote complaint letters to the Forest Service.

            72.-74.            Admit.

            75.-81.            Defendants deny paragraphs 75-81.

            82.        Admit first sentence. Deny second sentence for lack of knowledge.

            83.-85.            Defendants deny paragraphs 83-85.

            86.        Admit that the Forest Service issued a March 2, 2018, scoping notice

soliciting public input for the Porcupine Ibex trail. Deny that the scoping notice stated

that the Forest Service would complete an exchange or only relinquish its interest on

the Porcupine Lowline trail once the new Porcupine Ibex trail is completed.

            87.        Deny.

            88. Admit first sentence. As to second sentence, admit that on September 20,

2019, M Hanging Lazy 3 LLC donated to the United States of America a public trail

easement for a portion of the Porcupine Ibex trail, and deny the remainder of the

sentence.

            89.        Admit first sentence. As to second sentence, admit that on September 20,

2019, Henry Guth, Inc. donated to the United States of America a public trail

easement for a portion of the Porcupine Ibex trail, and deny the remainder of the

sentence.

                                                             8
S:\civil\2019v00077\Answer to suppl complaint doc. 47.docx
           Case 1:19-cv-00066-SPW-TJC Document 50 Filed 12/02/20 Page 9 of 15



            90.        Admit that the Service released any interest it held in approximately 7.75

miles of the Porcupine Lowline trail. Admit that Henry Guth donated a public

easement for a section of the Porcupine Ibex trail in part of Section 35, Township 4

North, Range 10 East. Admit that M Hanging Lazy 3 LLC donated a public easement

for a section of the Porcupine Ibex trail in Section 11, 15, and 22, Township 4 North,

Range 10 East. Admit the total length of the trail easements donated by Lazy 3 LLC

and Henry Guth was less than 7.75 miles. Deny the remainder of paragraph 90.

            91.        The allegations of paragraph 91 purport to characterize a release, which

speaks for itself and is the best evidence of its content. Deny Plaintiffs’ allegations

fully or accurately depict the release as executed.

            92.        Defendants deny paragraph 92.

            93.        Admit first sentence. Otherwise deny.

            94.        Deny fifth sentence for lack of knowledge. Otherwise deny.

            95.        Defendants incorporate all previous responses by reference.

            96.        Paragraph 96 purports to characterize the FACA, which speaks for itself

and is the best evidence of its content. Plaintiffs’ allegations consist of legal

conclusions and require no response. To the extent any additional response may be

deemed required, deny Plaintiffs’ partial quotations fully or accurately depict the

relevant FACA provisions.

                                                             9
S:\civil\2019v00077\Answer to suppl complaint doc. 47.docx
          Case 1:19-cv-00066-SPW-TJC Document 50 Filed 12/02/20 Page 10 of 15



            97.        Paragraph 97 purports to characterize the purpose of FACA, which

speaks for itself and is the best evidence of its content. Plaintiffs’ allegations consist of

legal conclusions and require no response. To the extent any additional response may

be deemed required, deny Plaintiffs’ characterization fully or accurately depict the

FACA or its purposes.

            98.        Paragraph 98 purports to characterize FACA §§ 9(c), 10(a), and 10(c),

which speak for themselves and are the best evidence of their content. Plaintiffs’

allegations consist of legal conclusions and require no response. To the extent any

additional response may be deemed required, deny Plaintiffs’ partial quotations fully

or accurately depict the relevant FACA provisions.

            99.        Paragraph 99 purports to characterize FACA § 10(b), which speaks for

itself and is the best evidence of its content. Plaintiffs’ allegations consist of legal

conclusions and require no response. To the extent any additional response may be

deemed required, deny Plaintiffs’ partial quotation fully or accurately depict the

relevant FACA provisions.

            100. Paragraph 100 purports to characterize FACA §§ 5(b)(2) and 5(b)(3),

which speak for themselves and are the best evidence of their content. Plaintiffs’

allegations consist of legal conclusions and require no response. To the extent any

additional response may be deemed required, deny Plaintiffs’ partial quotations fully

                                                             10
S:\civil\2019v00077\Answer to suppl complaint doc. 47.docx
          Case 1:19-cv-00066-SPW-TJC Document 50 Filed 12/02/20 Page 11 of 15



or accurately depict the relevant FACA provisions.

            101-104. Deny.

            105. Admit first sentence. Otherwise deny.

            106. Admit first sentence. Otherwise deny for lack of knowledge.

            107. Deny.

            108. Defendants incorporate all previous responses by reference.

            109.          Paragraph 109 consists of legal conclusions and requires no response.

NEPA speaks for itself and is the best evidence of its content. To the extent any

further response may be deemed required, admit.

            110.-111.               Defendants deny paragraphs 110-111.

            112.         In response to paragraph 112, Defendants admit the Forest Service added

the Porcupine Ibex project to their Schedule of Proposed Actions on March 1, 2018.

            113.          Admit Plaintiffs submitted comments. Otherwise deny.

            114.          Defendants deny first sentence. Defendants admit the second and third

sentences.

            115.-118.               Deny.

            119.          Defendants incorporate all previous responses by reference.

            120.          Paragraph 120 purports to portray NEPA, which speaks for itself and is

the best evidence of its content. The allegations also consist of legal conclusions, and

                                                             11
S:\civil\2019v00077\Answer to suppl complaint doc. 47.docx
          Case 1:19-cv-00066-SPW-TJC Document 50 Filed 12/02/20 Page 12 of 15



require no response. To the extent any additional response may be deemed required,

deny the allegations fully or accurately portray the relevant NEPA requirements

regarding proposed actions.

            121.          Paragraph 121 consists of definitions of “direct” and “indirect” and

“cumulative” effects as set forth in the Forest Service Handbook. Admit the paragraph

accurately quotes a part of the Handbook.

            122.-123.              Deny.

            124.          Defendants incorporate all previous responses by reference.

            125.-127.              Defendants deny paragraphs 125-127.

            128.          Defendants incorporate all previous responses by reference.

            129.          Paragraph 129 purports to portray NEPA, which speaks for itself and is

the best evidence of its content. The allegations also consist of legal conclusions, and

require no response. To the extent any additional response may be deemed required,

deny the allegations fully or accurately portray the relevant NEPA requirements

regarding evaluation and disclosure of proposed actions.

            130.          Paragraph 130 purports to portray the standard of review for NEPA

claims under the APA, which is addressed by governing case law that speaks for itself

and is the best evidence of its content. The allegations also consist of legal

conclusions, and require no response. To the extent any additional response may be

                                                             12
S:\civil\2019v00077\Answer to suppl complaint doc. 47.docx
          Case 1:19-cv-00066-SPW-TJC Document 50 Filed 12/02/20 Page 13 of 15



deemed required, deny the allegations fully or accurately portray the relevant tenets of

APA review.

            131.-134.               Deny.

            135.          Defendants incorporate all previous responses by reference.

            136.-138. Deny.

            139.          Paragraph 139 purports to portray FLPMA, which speaks for itself and

is the best evidence of its content. The allegations also consist of legal conclusions,

which require no response. To the extent any further response may be deemed

required, admit the partial quotes are accurate. Otherwise deny.

            140.          Deny.

            141.          Deny first sentence. In response to the second sentence, admit the

Forest Service did not obtain an opinion regarding market value. Otherwise deny.

            142.          Deny.

            143.          Deny.

            144.          Defendants incorporate all previous responses by reference.

            145.          Paragraph 145 purports to characterize NFMA, which speaks for itself

and is the best evidence of its content. The allegations also consist of legal

conclusions, which require no response. To the extent any further response may be

deemed required, deny the paragraph fully or accurately portrays 16 U.S.C. § 1604(i)

                                                             13
S:\civil\2019v00077\Answer to suppl complaint doc. 47.docx
          Case 1:19-cv-00066-SPW-TJC Document 50 Filed 12/02/20 Page 14 of 15



or 40 C.F.R. §1505.3.

            146.-152.               Deny.

            153.          Defendants incorporate all previous responses by reference.

            154.          Paragraph 154 purports to characterize the Travel Plan, which speaks for

itself and is the best evidence of its content. The allegations also consist of legal

conclusions, which require no response. To the extent and further response may be

deemed required, admit the paragraph accurately quotes part of the Travel Plan.

            155.          Defendants deny paragraph 155 fully or accurately portrays the Travel

Plan.

            156-161. Deny.

            The remainder of the amended complaint consists of Plaintiffs’ requests for

relief, which require no response. If any additional response is deemed required, deny

Plaintiffs are entitled to any relief.

                                                             GENERAL DENIAL

            Any allegation in the amended complaint requiring a response under Fed. R.

Civ. P. that is not effectively responded to above is hereby denied.

                                                    AFFIRMATIVE DEFENSES

            1.          Plaintiffs failed to adequately identify one or more of their claims during

the administrative process, thereby waiving or failing to exhaust such claim(s).

                                                                   14
S:\civil\2019v00077\Answer to suppl complaint doc. 47.docx
          Case 1:19-cv-00066-SPW-TJC Document 50 Filed 12/02/20 Page 15 of 15



            2.          The Court lacks jurisdiction over one or more of Plaintiffs’ claims.

            3.          Plaintiffs have failed to establish standing.



            DATED this 2nd day of December, 2020.


                                                             KURT G. ALME
                                                             United States Attorney


                                                             /s/ MARK STEGER SMITH
                                                             Assistant U.S. Attorney
                                                             Attorney for Federal Defendants




                                                                15
S:\civil\2019v00077\Answer to suppl complaint doc. 47.docx
